PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/456,369
Filing Date: 3/10/2017
Appellant(s): Krishnan et al.



__________________
David C Dyer (Reg. No.: 75,556)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 1, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 30, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
35 USC 101 response	
Appellant argues, pages 8-9, that the claims are patent eligible under 35 USC 101 because the claims do not recite an abstract idea by reducing website redirection for surveys. The Examiner respectfully disagrees. The Examiner has already set forth a prima facie case under 35 USC 101. The Examiner has clearly pointed out why each limitation is directed toward an abstract idea, why the additional elements do not integrate the abstract idea into practical application, and why the limitations not account for significantly more than the abstract idea. For example, “supplying demographic questions to the third party web site from the host server via the API, the demographic questions supplied to be integrated into a webpage of the third party website for display in a Graphical User Interface (GUI) to a respondent” does not improve the technology, but rather merely adds insignificant extra solution (supplying demographic questions) and merely adds the words apply it with the judicial exception. The Examiner asserts that the claimed “third party website from the host server via the API for display in a graphical user interface” is merely adding the words apply it with the judicial exception, where a human 
The Appellant’s claims do not recite the human user of the third party website GUI trying to redirect to a different webpage (as stated on page 9), but rather is merely inputting data to the survey questions on the same webpage of the third party website GUI. There is not a reduction in website redirection because the Appellant’s claims do not recite that the human user is attempting to redirect to a new website through access of a URL link, but the system prevents that redirection, as in DDR. The claims recite no prevention of redirection from one website to another.
Appellant argues, pages 9-10, that the claims are patent eligible under 35 USC 101 because the claims do not recite an abstract idea, with reference to Enfish and McRO. The Examiner respectfully disagrees. The Examiner has clearly pointed out why each limitation is directed toward an abstract idea, why the additional elements do not integrate the abstract idea into practical application, and why the limitations not account for significantly more than the abstract idea. The Examiner has analyzed the claims 
Appellant argues, pages 10-11, that the claims are patent eligible under 35 USC 101 because the claims do not recite an abstract idea, with reference to DDR. The Examiner respectfully disagrees. The Examiner has clearly pointed out why each limitation is directed toward an abstract idea, why the additional elements do not integrate the abstract idea into practical application, and why the limitations not account for significantly more than the abstract idea. DDR’s claims specifically recited a first webpage link being clicked by a user and instead of redirecting them to the link clicked, the system created a new webpage that showed information associated with the first webpage and 
Appellant argues, pages 11-13, that the claims are patent eligible under 35 USC 101 because the claims integrate the abstract idea into a practical application, with reference to DDR. The Examiner respectfully disagrees. The Appellant’s claimed limitations make no recitation of any sort of reduction in the number of redirections for the respondent or provide any details as to how the claims would result in that determination. The independent claims recite supplying demographic questions to a human user, receiving answers to the demographic questions, determining if the human user is qualified for a survey, then transmitting the survey to the human user, which is Organizing Human Activity (See Final Office Action 11/30/2020). The Appellant’s claimed limitations are using a host server API to make determinations about what survey questions to present to a human user interacting with a GUI of a third party website, where additional information is transmitted/displayed on the third party GUI based off the human user input on the GUI, where displaying additional data based on human user input merely adds insignificant extra solution activity and merely adds the words apply it with the judicial exception (See PEG 2019). DDR’s claims specifically recited a first webpage link being 
The Appellant’s claims do not recite the human user of the third party website GUI trying to redirect to a different webpage, but rather is merely inputting data to the survey questions on the same webpage of the third party website GUI. There is not a reduction in website redirection because the Appellant’s claims do not recite that the human user is attempting to redirect to a new website through access of a URL link, but the system prevents that redirection, as in DDR. The claims recite no prevention of redirection from one website to another.
The Appellant further argues, pages 13-14, the claims are not being implemented on general purpose computer components and are therefore eligible. The Examiner respectfully disagrees. The Appellant does not point out what claimed hardware components are not general purpose computer components, but rather merely makes the allegation. The Examiner asserts that the claimed “host server, processors, memory, machine readable medium, instructions, third party website, application programming 
The Appellant further argues, pages 15-16, the claims are patent eligible because the claims are not required to explicitly recite the improvement. The Examiner respectfully disagrees. The Examiner points to MPEP 2106.05(a) which states “the claim must include the components or steps of the invention that provide the improvement described in the specification. However, the claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel"). The full scope of the claim under the BRI should be considered to determine if the claim reflects an improvement in technology (e.g., the improvement described in the specification)”, where the Appellant has not shown what steps in the claims and/or in the specification amount to an improvement to the technology. The Examiner again asserts that displaying additional data based on human user input merely adds insignificant extra solution activity and merely adds the words apply it with the judicial exception (See PEG 2019), where the human user is never trying to redirect from the third part website and is merely displaying additional data on the third party website for a human user to interpret.

35 USC 103 response
The Appellant further argues, pages 17-19, receiving, at a host server, an indication from a third party website via an interface is not taught by the cited prior art. supplementary metadata may be obtained from independent metadata source 130 (such as www.tv.com or www.imdb.com) or other third party sources”, and Paragraph 0072 – “the media program provider 110 may include the advertisement provider 140”), where the Examiner interprets MPP 110 (which includes advertisement provider 140) to be the host server, the third party website to be tv.com or hulu.com from items 120, and an interface at item 102 (item 218B) as taught by Kilar et al. The Examiner further points to Paragraphs 0072-0073 which states how advertisements (surveys) are indicated by indices within the media program and supplied by the advertisement provider 140, which is included in MPP 110, to the media program sources 120. 
The Appellant further argues, pages 19-20, supplying questions to the third party website from the host server via the interface is not taught by the cited prior art. The Examiner respectfully disagrees. The Examiner asserts that Kilar et al. teach supplying questions to the third party website from the host server via the interface (See Figure 3A, Figure 6A, Figure 6B, Figure 8, Paragraphs 0072-0073, Paragraph 0220 – “presenting a choice to provide user information such as survey data or feedback regarding advertisements to the user 132 via the user device 102. When presented, the instructions may present the interface shown in FIG. 6A”) where, the Examiner interprets that Figure 6B shows a question supplied from advertisement provider 140 of MPP 110 (host server) to the third party website (media program sources 120) when the received indices are received. The Examiner asserts that the advertisement provider 140, which is part of MPP 
The Appellant further argues, pages 20-24, receiving, at the host server, an answer to at least one of the questions provided by the respondent on the third party website is not taught by the cited prior art. The Examiner respectfully disagrees. The Examiner asserts that Kilar et al. teach receiving, at the host server, an answer to at least one of the questions provided by the respondent on the third party website, the answer sent via the interface to the host server (See Figure 1, Figure 4A, Figure 6A, Figure 6B, Figure 8, and Paragraph 0210), where Figure 6B clearly shows a user answering a question on a third party website (media program source 120), which supplies the answer of that question to MPP 110 to qualify the user as shown in Figure 4A (404, 408), then if qualified the MPP 110 (advertisement provider 140), will provide a further survey to the user on the third party website (120). The Examiner further asserts Figures 6A and 6B represent examples of the invention, where the third party website as recited in at least Paragraph 0068 explicitly states that the websites can be tv.com or other third party websites, which is even more clearly shown in Figures 2A-2B. For example, the Examiner specifically points to Figure 2B which shows “THIRDPARTYWEBSITE.COM” and questions of a survey being displayed, which are used to perform the steps as shown in Figures 6A-6B. The Examiner further notes that Figures 6A-6B are merely an example presented by Kilar et al.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
Conferees:
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683                                                                                                                                                                                                        /MEHMET YESILDAG/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.